Citation Nr: 0314482	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  97-32 431A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a kidney 
disability.

2.  Entitlement to an increased evaluation for the residuals 
of a fracture of the transverse process, L1, 2, 3, healed, 
with symptomatic residuals, currently rated as 30 percent 
disabling.

3.  Entitlement to a compensable evaluation for the residuals 
of a fracture of the pelvis.

4.  Entitlement to a compensable evaluation for the residuals 
of a fracture of the right femur.

5.  Entitlement to a total disability rating based on 
individual unemployability due to the veteran's service-
connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to January 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

When the case originally came before the Board, the issues on 
appeal also included entitlement to compensable ratings for 
the residuals of the left clavicle and for a colostomy.  An 
increased evaluation was granted for the issue involving the 
clavicle; a compensable evaluation was not assigned for the 
other disorder.  The decision was issued by the Board in 
August 2002.  




REMAND

In the August 2002 Board decision, the Board notified the 
veteran that it would be undertaking additional development 
of the issues noted on the title page of this document 
pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  The Board 
notified the veteran that once the development had been 
completed, the veteran would be informed of the development, 
and the Board would then issue a decision.

In May 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) issued Disabled 
American Veterans v. Secretary of Veterans Affairs,  Nos. 02-
7304, -7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 
1, 2003).  In the decision, the Federal Circuit Court 
invalidated portions of the Board's development regulation 
package.  It was further determined that the Board was not 
allowed to consider additional evidence without remanding the 
case to the agency of original jurisdiction for initial 
consideration and without having a waiver by the appellant.  
Therefore, in accordance with the instructions given by the 
Federal Circuit Court, this case must be remanded to the RO 
for initial consideration of the information developed by the 
Board.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  Request that the veteran identify all 
medical facilities at which he has 
received treatment or diagnostic work for 
disabilities involving the kidneys, the 
spine, the pelvis, and right femur, since 
August 2002 to the present, and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source he 
identifies.  Obtain and associate with 
the claims file all treatment records of 
which the veteran provides adequate 
notice.  

2.  If any development efforts are 
unsuccessful, notify the claimant of the 
records that have not been obtained, of 
the efforts undertaken to obtain those 
records, and of further action to be 
taken in connection with the claims.  
38 U.S.C.A. § 5103A(b) (West 2002).

3.  The RO must review the entire file 
and ensure for the issues on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§ 5103A (West 2002) and 38 C.F.R. § 3.159 
(2002) is fully complied with and 
satisfied.

After the above requested development has been accomplished, 
the RO must then readjudicate the remaining issues on appeal, 
with application of all appropriate laws and regulations and 
consideration of any additional information obtained as a 
result of this remand and the Board's development procedures.  
If the benefits sought on appeal remain denied, the veteran 
and his representative should be provided a supplemental 
statement of the case.  An appropriate period of time should 
be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purposes of this REMAND are to 
obtain additional information and comply with due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



